{¶ 30} I must dissent from the opinion of the majority because I believe summary judgment was properly granted in favor of Appellees. While I agree that Appellants are not entitled to double recovery under the provisions of their policy, based on the fact that I would uphold this decision to grant summary judgment, I find it unnecessary to reach Appellants' double recovery argument.
 {¶ 31} I cannot join the majority's conclusion that Stephen Branch's rejection of his UM/UIM coverage was invalid. The record demonstrates that when Branch rejected UM/UIM coverage he made an informed decision to do so. Under the circumstances the rejection was valid and Appellants are not entitled to the coverage they seek. The majority's decision greatly expands R.C. 3937.18 and our Supreme Court's decision in Gyori v. Johnston Coca-Cola Bottling Group, Inc. (1996),76 Ohio St.3d 565, 669 N.E.2d 824, well beyond that contemplated by the Court or the General Assembly. Since I see no logical reason to expand upon an already expansive interpretation of a statutory provision that has been *Page 180 
invalidated by replacement provisions, I would overrule this assignment of error and affirm the trial court's decision to grant summary judgment in favor of Grange.
 {¶ 32} The version of R.C. 3937.18 in effect at the time Stephen Branch first sought coverage, and consequently the version that applies to this case, required that an offer of insurance contain three things: (1) a brief description of the coverage; (2) the premium for that coverage; and (3) an express statement of the UM/UIM coverage's limits. Appellants essentially maintain that since Grange could not produce any single document that purported to offer UM/UIM coverage to Stephen Branch, his subsequent rejection of such coverage was not valid. Appellants predicate this proposition on the Supreme Court's reasoning inGyori, supra.
 {¶ 33} Appellants also direct this Court to Linko v. IndemnityIns. Co. of North America (2000), 90 Ohio St.3d 445, 739 N.E.2d 338, which held that a court may not look beyond the four corners of the insurance agreement to ascertain the existence of a valid insurance offer. Id. at 447. Appellants contend that because the document which contained Stephen Branch's rejection of the UM/UIM coverage did not also contain a written offer of insurance coverage as contemplated under former R.C. 3937.18, the Gyori and Linko decisions render Branch's rejection invalid and Appellants are entitled to UM/UIM coverage. The majority evidently agrees with this interpretation.
 {¶ 34} The Linko and Gyori decisions sought to facilitate and simplify the court's ability to determine whether coverage had been offered and rejected by requiring such coverage to be apparent from the contract itself. Accordingly, either the offer and rejection are somewhere in the body of the insurance contract or they are not. Linko, supra, at 450. As the court remarked in Gyori, "written offers will prevent needless litigation about whether the insurance company offered UM coverage." Id. at 568.
 {¶ 35} The initial issue in this case is not whether Stephen Branch's rejection of the Grange policy UM/UIM coverage was valid, but whether Grange properly offered the coverage in the first place. The record establishes that long before the accident occurred which lead to the insurance claim involved in this appeal, Stephen Branch had expressly rejected UM/UIM coverage.
 {¶ 36} In 1987, when Mr. Branch originally purchased insurance from Grange, his automobile insurance policy included the purchase of UM/UIM coverage with limits of $50,000 per person and $100,000 per accident. Part C of that policy describes in painstaking, if not simple, detail the scope of the UM/UIM coverage available to Mr. Branch under his policy of insurance with Grange. The record reflects that Stephen Branch maintained UM/UIM coverage on the family's vehicles until 1992 when he executed a document boldly labeled "Personal Policy Change Request." Under the part of that form designated: "Vehicle Coverages/Premiums," *Page 181 
there are "0's" placed where one would find the UM/UIM coverage limits. Mr. Branch signed the document and just above his signature is the following handwritten notation: "500 ded. on vehicle 1987 Chev.  86 Van #142 comp.  col. No UM on any vehicles." Three years later, Mr. Branch signed a similar agreement, again reflecting his desire to avoid paying the premiums necessary for UM/UIM coverage described in the original policy.
 {¶ 37} At his deposition, Mr. Branch did not deny filling out and signing the forms described above. Mr. Branch did not maintain that the forms were fraudulent or otherwise invalid. Had the record contained such information, there might have been a genuine issue of fact sufficient to preclude summary judgment against Appellants. Rather, Mr. Branch testified that while he generally and vaguely recalled purchasing insurance on the various vehicles his family owned over the years, he had no specific memory of reviewing or signing any of the forms involved. (Depo. Stephen Branch, March 26, 2001, Tr. pp. 7, 9, 11, 13). The following excerpt from Mr. Branch's deposition is illustrative:
 {¶ 38} "Q. * * * [T]he documents that I've shown you, I believe, show Plaintiff's Exhibit 1 that coverage was purchased including uninsured motorist coverage, and Defendant's Exhibit C, that this coverage continued for a period of four or five years. And, then, Defendant's Exhibit A that there was a rejection document you signed requesting that no coverage for uninsured motorist be continued. Would you have any recollection that would dispute that?
 {¶ 39} "A. I don't recall that.
 {¶ 40} "Q. But do you have any knowledge or any information that would dispute that that's what happened?
 {¶ 41} "A. No. Is that what this paper says?
 {¶ 42} "Q. I would purport that that's what Defendant's Exhibit A says that it was zero uninsured motorist coverage. Then, it says at the bottom `No UM on any vehicles.' And, then, it has an `X' and your signature that you've identified; so, yes, I would suggest that that's what that says. Again, you don't have any information or knowledge that would dispute that these documents are accurate, would you?
 {¶ 43} "A. I have no information to dispute one way or the other." (Depo. Stephen Branch, March 26, 2001, Tr. pp. 16-17).
 {¶ 44} Accordingly, while Mr. Branch's recollection of the circumstances surrounding his purchase of the automobile insurance might have been somewhat vague, his testimony in no way impugned the validity of the documents depicting the contractual relationship between Stephen Branch and Grange.
 {¶ 45} These documents, including the original insurance policy reflecting the UM/UIM coverage that Stephen Branch purchased and maintained for nearly five years and the subsequent policy change forms reflecting his rejection of that coverage, *Page 182 
explicitly demonstrate Grange's offer of UM/UIM coverage and Mr. Branch's rejection of that offer. Therefore, they conform to the dictates of former R.C. 3937.18. A review of Gyori, Linko and their progeny reveals nothing to alter such a conclusion. Certainly, it does not suggest, as the majority claims, that the circumstances presented here ought to invalidate Stephen Branch's rejection of UM/UIM coverage.
 {¶ 46} In determining that Branch's rejection is invalid, the majority disregards the evidence, including Branch's own testimony, demonstrating that he knew precisely what he was doing when he decided to forego UM/UIM coverage, and opts instead to just assume that he was incapable of understanding the details of his coverage. According to the majority, the fact that the insurance consumer actually understood the ramifications of his decisions concerning the purchase of insurance is irrelevant, unless the contemporaneous offer and acceptance are readily available, written in language so specific that it cannot be overlooked or misunderstood by even the most unsophisticated reader, and preferably, on one single page because, "any rejection or exclusion should be conspicuous so that a customer is aware of its existence." (Majority Opinion, ¶ 20). Otherwise, the majority contends, those insurance decisions become questionable or even invalid. The facts of this case do not call for such a disturbingly paternalistic view of the consumer. The record before this Court plainly reflects that Stephen Branch's rejection of UM/UIM coverage was a completely informed decision based on rational financial considerations. Nothing in this record invalidates that decision.
 {¶ 47} While UM/UIM rejection cases appear before us and similar courts of review in Ohio on many, many occasions, only one other court has embraced an expansion of Gyori and Linko similar to that espoused by the majority. In Johnston v. Wayne Mutual Ins. Co., 4th Dist. No. 02CA3,2002-Ohio-6157, the court held that Linko required the insurance company to include all the necessary information on the same form as that reflecting the rejection. Id. at P51. Johnston, however, is factually distinguishable from the circumstances presented in this case. Here, Steven Branch initially accepted the company's offer of UM/UIM insurance, opted to maintain the coverage on his family's vehicles for nearly five years, then chose to reject it. Such a scenario is in marked contrast to the situations in Johnston, Gyori and Linko where the insureds involved simply rejected UM/UIM coverage from the outset as a matter of company policy without a meaningful explanation from the insurer about what such coverage involved.
 {¶ 48} Thus, since the record reflects that Grange did explicitly offer the UM/UIM coverage as contemplated under former R.C. 3937.18 and Stephen Branch did explicitly reject such coverage, there was no genuine issue of material fact to preclude the trial court from resolving this case in favor of Appellees as a matter *Page 183 
of law and nothing in either theGyori or Linko decisions otherwise impugns that determination. For those reasons, therefore, I dissent from the majority's decision to reverse and remand this matter for further proceedings.